Citation Nr: 0725917	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection, but 
evaluated the veteran's bilateral hearing loss as 
noncompensable.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
numeric designation of III. 

3.  The veteran has hearing loss in the left ear with a 
numeric designation of III.

4.  There is no evidence of occupational impairment as to 
refer this case to the Director of Compensation and Pension 
for extraschedular rating.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006). 

2.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased initial rating for 
bilateral hearing loss to the Director of Compensation and 
Pension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  
Although there was no subsequent adjudication following the 
May 2006 notice, the veteran is not prejudiced as an 
increased rating is being denied.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated June 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In a letter dated in October 2005, 
the veteran requested review by a Decision Review Officer 
(DRO).  As reflected in the Certification of Appeal form, 
dated in May 2006, the DRO hearing was not held, rather, a VA 
examination was performed in lieu of the hearing.  Thus, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Therefore, the Board now 
turns to the merits of the veteran's claim.

The veteran seeks an increased initial evaluation for his 
bilateral hearing loss.  In a rating decision, dated in 
November 2004, the veteran was awarded service connection for 
bilateral hearing loss and his disability was evaluated at 0 
percent, effective March 20, 2003.  In his Notice of 
Disagreement, dated in September 2005, he indicated that his 
loss should be evaluated at 30 percent to 70 percent as he 
cannot hear, even with the use of his hearing aids.  In his 
appeal dated in November 2005, the veteran indicated that he 
thought his October 2004 VA audiological examination was done 
improperly and did not accurately reflect his hearing 
impairment.  He stated that he has been deciphering words by 
context and syllables for over 30 years due to his hearing 
loss.  Thus, the veteran contends that his disability 
evaluation should be greater than 0 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.                   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, as in this case, the 
level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

In February 2003, the veteran underwent private audiological 
testing, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
80
95
LEFT
30
60
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiologist diagnosed the veteran as having severe high 
frequency sensorineural hearing loss in both ears.  

In October 2004, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
60
85
90
LEFT
15
60
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The examiner opined that the veteran had normal to profound 
sensorineural hearing loss in the right ear and normal to 
severe sensorineural hearing loss in the left ear.  

Following the veteran's September 2005 Notice of 
Disagreement, the veteran underwent a second VA audiological 
examination.  This examination, dated in December 2005, 
revealed puretone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
60
85
90
LEFT
15
60
80
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The VA examiner indicated that the veteran had moderately 
severe to profound sensorineural hearing loss at and above 
2000 Hz in the right ear, and moderately severe sensorineural 
hearing loss at and above 2000 Hz in the left ear.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating.  Using the audiological 
testing results from the December 2005 examination, which 
reflected the veteran's most severe level of hearing 
impairment, the veteran had a puretone threshold average of 
63 in the right ear and of 59 in the left ear.  The veteran's 
speech discrimination scores were 84 percent in the right ear 
and 88 percent in the left ear.  These result in numeric 
designations of III in the right ear and III in the left ear.  
Thus, the numeric designation of III converges with the 
numeric designation of III at a point that indicates a 0 
percent (noncompensable) rating.  There is no evidence that 
the veteran has an exceptional pattern of hearing impairment.  
See 38 C.F.R. § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for bilateral 
hearing loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
hearing loss, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


